Citation Nr: 1525716	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder (claimed as bipolar disorder), including as secondary to service-connected disabilities, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the claim of service connection for bipolar disorder to include other psychiatric disabilities.

Although the RO has previously reopened the Veteran's claim, the Board is required to consider the issue of finality before it can consider the claim on its merits, and as such, the issues have been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The issue of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance has been raised by the record in an April 2015 statement and the issue of service connection for a back condition has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's service connection claim for bipolar disorder was initially denied by an unappealed February 2005 rating decision.  In a letter dated in February 2005, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  Evidence received since the February 2005 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for bipolar disorder.

3.  Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric diagnosed as bipolar disorder, is related to his service-connected tinnitus, right arm phlebitis and right hand peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Bipolar disorder is proximately caused by his service-connected tinnitus, right arm phlebitis and right hand peripheral neuropathy.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim

Prior Decision

The claim of service connection for multiple sclerosis was denied in a February 2005 rating decision.  The claim was denied on the basis that there was no current diagnosis.

No correspondence was received from the Veteran and no additional evidence was received within one year of the February 2005 rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claim became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the February 2005 rating decision, new evidence added to the record consists of VA treatment records, private treatment records and lay statements.  The new evidence includes a diagnosis of bipolar disorder.  Therefore, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and, by itself or in connection with the evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for bipolar disorder.  Accordingly, the Veteran's claim of service connection for bipolar disorder is reopened.  38 C.F.R. § 3.156(a); Shade.

II.  Service Connection

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence establishes that the Veteran has a current diagnosis of bipolar disorder.  As the Veteran has not suggested, and the record does not indicate that his bipolar disorder began during service, the Board addresses only the secondary service connection argument herein.  In a November 2013 letter, the Veteran's psychiatrist, opined that it is at least as likely as not that the Veteran's service-connected tinnitus, right arm phlebitis and right hand peripheral neuropathy aggravated his bipolar disorder.  She explained that there is medical literature that supports the relationship between pain and psychiatric difficulties.  The Board finds that this evidence makes it at least equally likely that the Veteran's bipolar disorder is secondary to his service-connected disabilities.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, service connection is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bipolar disorder; to that extent only, the appeal is granted.

Service connection for bipolar disorder is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


